UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A Amendment No. 1 ☒ Quarterly Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 ☐ Transition Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from: to . Commission File Number 000-50142 SOLAR POWER, INC. (Exact name of registrant as specified in its charter) California 20-4956638 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3400 Douglas Boulevard, Suite # 285 Roseville, California 95661-3888 (Address of Principal Executive Offices) (Zip Code) (916) 770-8100 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ☐ No ☒ The number of outstanding shares of the registrant’s common stock as of March 31, 2015 was . EXPLANATORY NOTE Solar Power, Inc. (the “Company”) is filing this Amendment No.1 to its Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on November 13, 2014. Based on our review, we determined that we inappropriately recognized revenue related to the sale of a solar project in the U.S. for the three-month period ended September 30, 2014 resulting from inadvertent misapplication of U.S. GAAP in analyzing the related construction contract with respect to the project by using the percentage-of-completion method of accounting, which should be accounted for under the rules of real estate accounting and the related revenue should be recognized using full accrual method when we do not retain a substantial continuing involvement with the property. As we had not been released from substantial continuing involvement as of September 30, 2014, no revenue arising out of the sale of this project could be recognized in accordance with the full accrual rule under U.S. GAAP. Therefore, we restated our consolidated balance sheets as of September 30, 2014 and consolidated statements of operations, comprehensive loss, and cash flows for the three-month and nine-month periods ended September 30, 2014 to reflect the above changes. This Amendment No.1 amends and restates the following item of our Form 10-Q as affected by the restatement of consolidated balance sheets as of September 30, 2014 and consolidated statements of operations, comprehensive loss, and cash flows for the three-month and nine-month periods ended September 30, 2014 : (i)Part I, Item1 — Financial Statements and (ii)Part I, Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations. This Amendment No. 1 is being filed in order to restate: • Our consolidated balance sheets as of September 30, 2014 by decreasing consolidated total assets by $576 thousand; and • Our consolidated statements of operations and comprehensive loss for the three months ended September 30, 2014 by increasing consolidated net loss by $576 thousand and restate our consolidated statements of operations and consolidated loss for the nine months ended September 30, 2014 by increasing consolidated net loss by $576 thousand. A summary of the effects of this restatement to our financial statements included within this Amendment No. 1 is presented in Note 20 to the Condensed Consolidated Financial Statements, “Restatement of Financial Statements.” All information in our Quarterly Report on Form 10-Q for the nine months ended September30, 2014, as amended by this Amendment No.1, speaks as of the date of the original filing of our Form 10-Q for such period and does not reflect any subsequent information or events, except as expressly noted in this Amendment No.1. All information contained in this Amendment No.1 is subject to updating and supplementing as provided in our reports, as amended, filed with the Securities and Exchange Commission subsequent to the date of the initial filing of our Quarterly Report on Form 10-Q for the nine months ended September30, 2014. TABLE OF CONTENTS Page PART I — Financial Information 3 Item1 — Financial Statements (unaudited) 3 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item3 — Qualitative and Quantitative Disclosures About Market Risk 32 Item4 — Controls and Procedures 32 PART II — Other Information 34 Item1 — Legal Proceedings 34 Item1A — Risk Factors 34 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 35 Item3 — Defaults Upon Senior Securities 35 Item4 — Mine Safety Disclosures 35 Item5 — Other Information 35 Item6 — Exhibits 36 SIGNATURES 38 2 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS SOLAR POWER, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for share data) (unaudited) September 30, December 31, (restated) ASSETS Current assets: Cash and cash equivalents $ 12,789 $ 1,031 Accounts receivable, net of allowance for doubtful accounts of $5,887 and $5,887 7,020 6,260 Accounts receivable, related party 3,662 3,905 Notes receivable - 8,450 Costs and estimated earnings in excess of billings on uncompleted contracts - Inventories, net 2,719 23 Construction in progress - Prepaid expenses and other current assets 2,191 4,458 Total current assets 24,127 Intangible assets 703 1,132 Construction in progress - Restricted cash 160 400 Accounts receivable, noncurrent 9,194 12,349 Notes receivable, noncurrent 13,416 13,668 Investment in affiliate - 7,536 Property, plant and equipment at cost, net 10,991 11,752 Total assets $ 112,280 $ 70,964 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 11,859 $ 3,919 Accounts payable, related party 34,372 50,907 Derivative liability 673 - Line of credit - 4,250 Income taxes payable 911 - Accrued liabilities 813 741 Billings in excess of costs and estimated earnings on uncompleted contracts - 862 Total current liabilities 48,628 60,679 Financing and capital lease obligations 10,970 11,730 Other liabilities 1,584 1,422 Total liabilities 61,182 73,831 Commitments and contingencies - - Stockholders’ equity (deficit): Preferred stock, par $0.0001, 20,000,000 shares authorized; none issued and outstanding - - Common stock, par $0.0001, 1,000,000,000 and 250,000,000 shares authorized; 429,771,956 and 198,214,456 shares issued and outstanding, respectively 43 20 Additional paid in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ 70,964 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for per share data) (unaudited) For the Nine Months Ended September 30, (restated) Net sales $ $ 27,254 Cost of goods sold 26,717 Gross profit 5,624 537 Operating expenses: General and administrative 4,190 11,619 Sales, marketing and customer service 1,025 1,554 Engineering, design and product management - 1,136 Total operating expenses 5,215 14,309 Operating income (loss) ) Other (expense) income: Interest expense ) ) Interest income 967 2,723 Loss on extinguishment of convertible bonds ) - Change in market value of derivative liability 310 - Other (expense) income, net ) 578 Total other (expense) income, net ) 203 Loss before income taxes ) ) Provision (benefit) for income taxes 945 ) Net loss $ ) $ ) Net loss per common share: Basic and Diluted $ ) $ ) Weighted average number of common shares used in computing per share amounts: Basic and Diluted 246,240,974 198,214,456 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for per share data) (unaudited) For the Three Months Ended September 30, (restated) Net sales $ $ 21,289 Cost of goods sold 22,151 Gross profit (loss) ) Operating expenses: General and administrative 2,668 Sales, marketing and customer service 376 Engineering, design and product management - 379 Total operating expenses 2,780 3,423 Operating income (loss) ) Other (expense) income: Interest expense ) ) Interest income 197 1,333 Loss on extinguishment of convertible bonds ) - Change in market value of derivative liability 310 - Other (expense) income, net ) 331 Total other (expense) income, net ) 579 Loss before income taxes ) ) Provision (benefit) for income taxes 945 ) Net loss $ ) $ ) Net loss per common share: Basic and Diluted $ ) $ ) Weighted average number of common shares used in computing per share amounts: Basic and Diluted 337,671,188 198,214,456 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (unaudited) For the Nine Months Ended September 30, (restated) Net loss $ ) $ ) Other comprehensive loss: Foreign currency translation adjustment ) ) Net change in accumulated other comprehensive loss ) ) Comprehensive loss $ ) $ ) For the Three Months Ended September 30, (restated) Net loss $ ) $ ) Other comprehensive loss: Foreign currency translation adjustment 2 ) Net change in accumulated other comprehensive loss 2 ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 6 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) For the Nine Months Ended September 30, (restated) Net cash from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 781 846 Amortization 429 Stock-based compensation expense 158 Loss on extinguishment of convertible bonds 8,907 - Non-cash interest expense 1,406 - Change in fair value of derivative liability ) - Bad debt expense - 5,145 Loss on sales of fixed assets - 7 Changes in deferred taxes - ) Provision for losses on contracts - 85 Operating income from solar system subject to financing obligation ) ) Other non-cash activity 14 ) Changes in operating assets and liabilities: Accounts receivable 2,395 9,401 Accounts receivable, related party - 3,945 Notes receivable - ) Costs and estimated earnings in excess of billing on uncompleted contracts ) 8,990 Construction in progress ) 15,993 Inventories ) 405 Construction in progress, current ) - Prepaid expenses and other assets 479 ) Accounts payable 7,440 ) Accounts payable, related party ) ) Income taxes payable 911 72 Billings in excess of costs and estimated earnings on uncompleted contracts ) ) Billings in excess of costs and estimated earnings on uncompleted contracts, related party - ) Accrued liabilities and other liabilities 220 ) Net cash from operating activities ) ) Net cash from investing activities: Proceeds from repayment on notes receivable 252 275 Investment in affiliate ) - Issuance of notes receivable - ) Proceeds from disposal or sale of fixed assets 6 13 Acquisitions of property, plant and equipment, net ) ) Net cash from investing activities ) ) Net cash from financing activities: Proceeds from issuance of common stock 35,745 - (Payments on) proceeds from line of credit and loans payable ) 2,666 Decrease in restricted cash 240 20 Issuance of convertible bond 11,000 - Payments on loans payable and capital lease obligations - ) Net cash from financing activities 42,735 ) Effect of exchange rate changes on cash 97 ) Increase (decrease) in cash and cash equivalents 11,758 ) Cash and cash equivalents at beginning of period 1,031 17,823 Cash and cash equivalents at end of period $ 12,789 $ 904 Supplemental cash flow information: Cash paid for interest $ 191 $ 1,420 Cash paid for income taxes $ - $ 165 Non-cash activities: Debt forgiveness from related party $ 3,998 $ 2,602 Exchange of notes receivable for notes receivable, related party $ 8,450 - Contribution of other assets to investment in affiliate $ 790 - Exchange of notes receivable, related party and other assets to acquire construction in progress assets $ 9,448 - Exchange of investments in affiliates to acquire construction in progress assets $ 8,912 - Common stock issued to acquire construction in progress assets $ 3,300 - Derivative liability issued to acquire construction in progress assets $ 983 - Common stock issued in exchange for convertible bond extinguishment $ 11,000 - The ac c ompanying notes are an integral part of these condensed consolidated financial statements. 7 SOLAR POWER, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Description of Business and Basis of Presentation Description of Business Solar Power, Inc. and its subsidiaries (collectively the “Company”) consist of the combination of the legacy reporting entity Solar Power, Inc. and Solar Green Technology S.p.A. (“SGT”) and their respective subsidiaries. The Company’s subsidiaries are located in the United States, Italy, China, Hong Kong and Japan. Refer to Note 5— Acquisition of Solar Green Technology , and Note 6— Deconsolidation of Solar Green Technology , for further details of the accounting impact of the SGT acquisition and deconsolidation. The Company is a global solar energy facility (“SEF”) developer offering its own brand of high-quality, low-cost distributed generation and utility-scale SEF development services. The Company primarily partners with developers around the world as co-developer and provides engineering, procurement and construction (“EPC”) services. Basis of Presentation The accompanying Condensed Consolidated Financial Statements are unaudited and have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information. They should be read in conjunction with the financial statements and related notes to the financial statements of Solar Power, Inc. for the years ended December31, 2013 appearing in Solar Power, Inc.’s Form 10-K filed with the Securities and Exchange Commission (“SEC”) on April15, 2014. The Company’s September 30, 2014 and 2013 unaudited interim Condensed Consolidated Financial Statements on Form 10-Q have been prepared pursuant to the rules and regulations of the SEC for smaller reporting companies and include the accounts of Solar Power, Inc. and its subsidiaries. Preparation of these financial statements requires management to make certain judgments, estimates and assumptions. These may affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements. They also may affect the reported amounts of revenues and expenses during the reporting period. Key estimates used in the preparation of our financial statements include: contract percentage-of-completion and cost estimates, construction in progress, allowance for doubtful accounts, stock-based compensation, derivative liability, warranty reserve, deferred taxes, valuation of inventory, and valuation of other intangible assets. Actual results could differ from those estimates upon subsequent resolution of identified matters. The accompanying Condensed Consolidated Financial Statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The realization of assets and the satisfaction of liabilities in the normal course of business are dependent on, among other things, the Company’s ability to operate profitably, to generate cash flows from operations, and to pursue financing arrangements to support its working capital requirements. 2. Going Concern Considerations and Management’s Plan As shown in the accompanying Condensed Consolidated Financial Statements, the Company incurred a net loss of $10.5 million during the nine months ended September 30, 2014 and has an accumulated deficit of $66.5 million (as restated) as of September 30, 2014. Working capital levels have improved from negative $36.6 million on December 31, 2013 to $1.9 million (as restated) at September 30, 2014. In February 2014, the Company’s largest shareholder, LDK Solar Co., Ltd. (“LDK”), which owns approximately 30.2% of the Company’s outstanding Common Stock as of the date of this filing, announced that LDK filed an application for provisional liquidation in the Grand Court of the Cayman Islands (“Cayman Court”)in connection with its plans to resolve its offshore liquidity issues. On February 27, 2014, the Cayman Court issued an order placing LDK into provisional liquidation and appointing joint provisional liquidators for the purpose of arriving at an agreeable scheme of arrangements for LDK’s creditors. In October 2014, LDK filed a petition in the United States Bankruptcy Court for the District of Delaware (“Delaware Bankruptcy Court”)for recognition of the provisional liquidation proceeding inCayman Courtas a foreign main proceeding under Chapter 15 of the United States Bankruptcy Code, and three U.S. subsidiaries of LDK, LDK Solar Systems, Inc., LDK Solar USA, Inc. and LDK Solar Tech USA, Inc., filed voluntary petitions to reorganize under Chapter 11 of the United States Bankruptcy Code in the same court. In October 2014, creditors affirmatively voted for the scheme of arrangements of LDK and its subsidiaries in the Cayman Islands and Hong Kong. On November 7, 2014, the Cayman Court sanctioned the scheme of arrangements of LDK and its subsidiaries relating to LDK’s assets in the Cayman Islands. However, the scheme of arrangements relating to LDK’s assets in Hong Kong is subject to the sanction bycourts in Hong Kong of competent jurisdiction and confirmation of Delaware Bankruptcy Court as well as the satisfaction of other conditions as to the effectiveness of such sanction and confirmation. It is unknown at this time if LDK’s provisional liquidation will require or result in the Company disposing of assets to repay payables due to LDK, including waived payables. If the Company is required to dispose of assets to repay LDK’s creditors,the Company may incur additional losses. 8 The Company is experiencing the following risks and uncertainties in the business: ● As of September 30, 2014 and December 31, 2013, the Company has accounts payable due to LDK of $34.4 million and $50.9 million. All of the accounts payable due to LDK are currently past due and payable to LDK. Although there are no formal agreements, prior to May 2014, LDK had verbally indicated that it would not demand payment until the receivables from the Company’s customers have been substantially collected. During the nine months ended September 30, 2014, the Company received $11.0 million from the issuance of convertible bonds and $35.75 million for the sale of common stock in private placements. $12.5 million of these cash proceeds were used to repay accounts payable due to LDK from the Company. In May 2014, the Company entered into a Settlement and Mutual Release Agreement with LDK under which LDK waived $18.4 million of the Company’s payables to LDK, $4 million of which was waived by a People’s Republic of China (“PRC”) subsidiary of LDK and the remaining portion of which was proposed to be waivedby LDK and is currently subject to the approval of the Joint Provisional Liquidator of LDK in the Cayman Islands. In light of LDK's filings for liquidation and its U.S. subsidiaries’ filings for reorganization, it is unclear whether LDK will be able to continue to allow the Company to defer repayment of the outstanding accounts payable to LDK, or whether its liquidator or bankruptcy administrator will bring a clawback action against the receivables due from the Company and waived by LDK. Should LDK change its position and demand payment for the remaining past due amount prior to collection of the receivables from our customers, or should LDK’s provisionalliquidators or bankruptcy administrator decide to bring clawback action to recover the receivables waived by LDK, the Company does not have the ability to make the payment currently due without additional financing. With LDK as our largest shareholder, the significant risks and uncertainties associated with its filings for liquidation and its U.S. subsidiaries’ filings for reorganization could have a significant negative impact on the financial viability of Solar Power, Inc. as well as indicate an inability for LDK to support the Company's business. The significant risks and uncertainties described above have a significant negative impact on the financial viability of the Company and raise substantial doubt about the Company’s ability to continue as a going concern. ● Management has made changes to the Company’s cash management through cost cutting measures, securing full project financing for each stage of project development, and requesting cash payments for projects under development. Management believes the Company is no longer dependent upon financing from China Development Bank to complete projectdevelopment. ● In the nine months ended September 30, 2014, the Company raised $46.7 million through the issuance of its common stock and convertible bonds. Additionally, October 7, 2014, the Company entered into two purchase agreements, whereby the Company agreed to issue 21,739,500 shares and 10,000,000 shares, respectively, of its Common Stock to two non-U.S. investors in a private placement, for an aggregate price of $43,800,510. The proceeds from this private placement are for general corporate purpose. Managementmay continue to seek additional debt and equity financing in order to meet its working capital needs. There is no assurance that management’s plans to accelerate the collection of outstanding receivables or to obtain additional debt or equity financing will be successfully implemented, or implemented on terms favorable to the Company. As of September 30, 2014, the Company had $12.8 million in cash and cash equivalents. The Condensed Consolidated Financial Statements do not include any adjustments related to the recoverability and classification of recorded assets or the amounts and classification of liabilities or any other adjustments that might result from the outcome of this uncertainty. 9 3. Summary of Significant Accounting Policies These Condensed Consolidated Financial Statements and accompanying notes should be read in conjunction with the Company’s annual consolidated financial statements and notes thereto contained in the Annual Report on Form 10-K for the year ended December31, 2013 filed with SEC on April 15, 2014. There have been no significant changes in the Company’s significant accounting policies for the nine months ended September 30, 2014, as compared to the significant accounting policies described in the Annual Report on Form 10-K for the year ended December31, 2013. 4. Recently Issued Accounting Pronouncements In April 2013, the Financial Accounting Standards Board, or the FASB, issued Accounting Standards Updates (“ASU”) 2013-07, Liquidation Basis of Accounting, which requires an entity to use the liquidation basis of accounting to present its financial statements when it determines that liquidation is imminent, unless the liquidation is the same as that under the plan specified in an entity’s governing documents created at its inception. Liquidation is imminent when the likelihood is remote that the entity will return from liquidation and either (a) a plan for liquidation is approved by the person or persons with the authority to make such a plan effective and the likelihood is remote that the execution of the plan will be blocked by other parties or (b) a plan for liquidation is being imposed by other forces (for example, involuntary bankruptcy). Entities should apply the requirements prospectively from the day that liquidation becomes imminent. The Company adopted these changes on January 1, 2014.The adoption of these changes had no impact tothe Condensed Consolidated Financial Statements. The guidance will need to be considered if there are changes to the risks and uncertainties described in Note 2—
